PER CURIAM.
We find the argument of Michael Allen Sain that the trial court erred in denying appellant’s motion for a judgment of acquittal to be without merit. Consistent with Brown v. State, 733 So.2d 598 (Fla. 5th DCA), rev. granted, 744 So.2d 452 (Fla.1999) and Hagans v. State, 25 Fla. L. Weekly D595, — So.2d -, 2000 WL 242263 (Fla. 1st DCA March 6, 2000), we certify the following question as being of great importance:
DOES THE CRIME OF ATTEMPTED SECOND DEGREE MURDER EXIST IN FLORIDA?
AFFIRMED.
BARFIELD, C.J., VAN NORTWICK and PADOVANO, JJ., Concur.